DETAILED ACTION
Claims 1-12 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “contour”, in line 8, which is improper because there is previous recitation of a contour.  Suggested correction is for the limitation to read “the contour”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “contour” will be interpreted as “the contour” that is present in the preceding limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a simulation method, simulation 
Step 1: Claims 1-8 are directed to a simulation method, which is a process, which is a statutory category of invention. Claim 9 is directed to a simulation apparatus, which is a machine, which is a statutory category of invention. Claim 10 is directed to a storage medium, which is an article of manufacture, which is a statutory category of invention. The storage medium is interpreted as non-transitory in accordance with paragraph 72 of the specification. Claim 11 is directed to a film forming method, which is a process, which is a statutory category of invention. Claim 12 is directed to a method of producing a cured product, which is a process, which is a statutory category of invention. Therefore, claims 1-12 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1, 9, 10, 11 and 12 are directed to the abstract idea of simulating behaviors of droplets, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion. The limitation of “A simulation method of predicting a behavior of a .. composition in a process of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the … composition in a space between the first member and the second member, wherein” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “for each of the plurality of droplets of the curable composition, a contour of the droplet is defined by a representative point of the droplet, a direction from the representative point to a point on the contour, and a distance from the representative point to the point on contour, and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour is obtained so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper.
Dependent claims 2-8 further narrow the abstract ideas, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 9 are directed to a simulation method and simulation apparatus that performs the step of the abstract idea. The claims merely detail instructions on how to implement the simulation on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)) In claim 1, the additional element of a curable composition and in claim 10 a storage medium generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)) Claims 10-12 use the film forming method of 
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Generic computer features of a simulation do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. (MPEP 2106.05(f)) The additional elements of “a curable composition” and “storage medium”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the simulation by adding an additional determination, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 3 is directed to further limiting the simulation by adding an additional determination, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 4 is directed to further limiting the simulation by defining the movement of the droplets, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 5 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 6 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 7 is directed to further limiting the simulation by defining the droplet movement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 8 is directed to further limiting the simulation by defining a point on the droplet, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Accordingly, claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-12 rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. “Simulation of droplet formation and coalescence using lattice Boltzmann-based single-phase model” (hereinafter “Xing”), in view of Lad et al. USPPN 2005/0270312 (hereinafter “Lad”), in view of Wakamatsu et al. USPPN 2014/0131313 (hereinafter “Wakamatsu”).
Regarding claim 1, Xing teaches A simulation method of predicting a behavior of a … composition in a process of bringing a plurality of droplets of the … composition … (Abstract, Page 609 and 610 Introduction, a simulation method for the coalescence of droplets is taught)
for each of the plurality of droplets of the … composition, a contour of the droplet is defined by a representative point of the droplet, a direction from the representative point to a point on the contour, and a distance from the representative point to the point on contour, and (Figures 1 and 3, Pages 613 and 614 Section 3.1, a radius of each droplet is taken from the center of the droplet)
Xing does not explicitly teach a curable composition, plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, wherein for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour is obtained so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member.
Lad teaches plurality of droplets of the … composition arranged on a first member into contact with a second member and forming a film of the … composition in a space between the first member and the second member, wherein ([0015], [0016], [0034]-[0037], [0040] droplets merge on a mold and substrate as the distance between the mold and substrate is changed, as the droplets coalesce a film is formed)
for each of the plurality of droplets of the curable composition, the distance from the representative point to the point on the contour is obtained so as to match the area of the inner region of the contour to an area of the droplet obtained from a volume of the droplet (Figure 7, [0031]-0033], the volume and area of the droplet are matched up so that the correct droplet is dispensed at each location.)
and a distance between the first member and the second member in accordance with a change of the distance between the first member and the second member. ([0015], the distance between the mold and substrate is moved)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing with Lad as both references deal with the creation of an object using 3D prinitng, in order to implement a system that takes into volume and area constraints between the mold and the substrate as they are moved. Lad would modify Xing by taking into account the area and volume of the mold and substrate as they are moving. The benefit of doing so is correct volume of droplets can be dispensed which is used to obtain the desired characteristics of the printed object. (Lad [0031]-[0033])
The combination of Xing and Lad does not explicitly teach a curable composition
	Wakamatsu teaches a curable composition ([0047]-[0049], a curable resin is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing and Lad with Wakamatsu as the references deal with the creation of an object using 3D printing, in order to implement a system that uses a curable composition. Wakamatsu would modify Xing and Lad by using curable droplets. The benefit of 

Regarding claim 2, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing does not explicitly teach wherein it is determined, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the curable composition merge with each other.
Lad teaches wherein it is determined, in accordance with the change of the distance between the first member and the second member, whether adjacent droplets among the plurality of droplets of the curable composition merge with each other. ([0015], [0034]-[0037], As the distance between the substrate and mold is changed, it is determined whether droplets merge with each other.)

Regarding claim 3, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 2. Xing teaches wherein it is determined whether a point on a contour of a first droplet of the adjacent droplets is located inside a contour of a second droplet of the adjacent droplets, (Figures 1 and 3, Pages 613 and 614 section 3.1, from time T=0 to time T=20000, the portion that is merged from two into one droplet is calculated)
if the point on the contour of the first droplet is located inside the contour of the second droplet, it is determined that the first droplet and the second droplet merge with each other, and (Figures 1 and 3, Pages 613 and 614 section 3.1, the merged portion is shown between the droplets)
if the point on the contour of the first droplet is not located inside the contour of the second droplet, it is determined that the first droplet and the second droplet do not merge with each other. (Figures 1 and 3, Pages 613 and 614 section 3.1, the not merged portion is shown on the remainder of the droplet that has not merged)

Regarding claim 4, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 2. Xing teaches wherein with respect to a droplet merging with an adjacent droplet among the plurality of droplets …, the distance, from the representative point to the point on the contour, corresponding to a merging portion of the droplet is fixed. (Figures 1 and 3, Pages 613 and 614 section 3.1, after the droplets have merged there is a minimum surface area that remains merged)
The combination of Xing and Lad does not explicitly teach the curable composition.
Wakamatsu teaches the curable composition ([0047]-[0049], a curable resin is used)

Regarding claim 6, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein points on the contour of the droplet except for a finite number of points on the contour set to define the contour of the droplet are obtained by connecting the finite number of points. (Figures 1 and 3, Page 609 introduction, Pages 613 and 614 section 3.1, the finite element point are determined to make the outline of the droplet)

Regarding claim 7, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein a finite number of points on the contour of the droplet set to define the contour of the droplet move in a predetermined direction until merging with an adjacent droplet in accordance with the change of the distance between the first member and the second member. (Figures 1 and 3, Pages 613 and 614 section 3.1, the droplet moves in predetermined x and y directions as it is merging with the other droplet)

Regarding claim 8, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. Xing teaches wherein the representative point is included in the droplet corresponding to the representative point. (Figures 1 and 3, Pages 613 and 614 section 3.1, the central point that the radius of the droplet is calculated from is a representative point inside the droplet)

In regards to claim 9, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the film forming method of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s note: The additional limitation of setting a film forming condition is taught by the Wakamatsu reference in [0186], [0187] that opens and closes a valve to control the flow of droplets to prevent bubbles in the film.

In regards to claim 12, it is the method of producing a cured product of claim 11 with similar limitations to claim 11, and is such rejected using the same reasoning found in claim 11.
using the film forming method … for forming a film of a curable composition; and curing the curable composition.
Lad teaches using the film forming method … for forming a film ([0040], a film of the desired thickness is created.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing with Lad as both references deal with the creation of an object using 3D printing, in order to implement a system that creates a film of droplets. Lad would modify Xing by creating a film out of the dispensed droplets. The benefit of doing so is correct volume of droplets can be dispensed to create the desired film thickness which is used to obtain the desired characteristics of the printed object. (Lad [0031]-[0033], [0040])
The combination of Xing and Lad does not explicitly teach a curable composition; and curing the curable composition
Wakamatsu teaches a curable composition; ([0047]-[0049], a curable resin is used)
and curing the curable composition ([0047]-[0049], the resin is cured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Xing and Lad with Wakamatsu as the references deal with the creation of an object using 3D printing, in order to implement a system that uses a curable composition and cures the composition. Wakamatsu would modify Xing and Lad by using curable droplets and curing the droplets. The benefit of doing so is the liquid droplets can be cured into a solid state so the finished object can be removed from the mold. (Wakamatsu [0049]-[0050])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xing, in view of Lad, in view of Wakamatsu, and in further view of Luo et al. “An efficient finite element method for simulation of droplet spreading on a topologically rough surface.” (hereinafter “Luo”)
Regarding claim 5, the combination of Xing, Lad and Wakamatsu teaches the limitations of claim 1. The combination of Xing, Lad and Wakamatsu does not explicitly teach wherein points on the contour of the droplet except for a finite number of points on the contour of the droplet set to define the contour of the droplet are interpolated using distances from the representative point to the finite number of points on the contour.
Luo teaches wherein points on the contour of the droplet except for a finite number of points on the contour of the droplet set to define the contour of the droplet are interpolated using distances from the representative point to the finite number of points on the contour. (Page 235 Section 2, interpolation functions are used between the two fluids to determine how much area they take up with respect to one another, including an increasing radius distance)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Luo with the combination of Xing, Lad and Wakamatsu as the references deal with merging droplets, in order to implement a system that interpolates the positions of the droplets. Luo would modify the combination of Xing, Lad and Wakamatsu by using interpolation to determine the contours of the spreading droplets. The benefit of doing so is the algorithm produces good qualitative agreement between measured and experimental results and the algorithm scales well in parallel computing applications. (Luo Conclusion Page 251)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa USPPN 2013/0249981: Also teaches the merging of droplets using a mold and substrate. The composition is also curable with UV light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128